UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4040



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BUENERGE DE LA PAZ RUIZ-DIAZ, a/k/a Buenerge
de la Paz Diaz-Ruiz,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00151-1BO)


Submitted:   September 20, 2006           Decided:   October 25, 2006


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Buenerge De La Paz Ruiz-Diaz, a native and citizen of El

Salvador, pled guilty to reentering the United States without

permission after having been convicted of an aggravated felony and

deported in violation of 8 U.S.C. § 1326(a), (b)(2) (2000).     The

district court sentenced Ruiz-Diaz at the low end of his advisory

guideline range to forty-six months in prison and two years of

supervised release.    On appeal, he contends the court erred in

sentencing him to an unreasonably long sentence without considering

the factors under 18 U.S.C. § 3553(a) (2000).     We affirm.

           We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

A sentence may be unreasonable for both substantive and procedural

reasons.   United States v. Moreland, 437 F.3d 424, 434 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).   A sentence within a properly

calculated advisory guideline range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).   This presumption can only be rebutted by

showing the sentence is unreasonable when measured against the

factors under 18 U.S.C. § 3553(a) (2000). United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006), pet. for cert. filed,

___ U.S.L.W. ___ (July 21, 2006) (No. 06-5439).




                               - 2 -
          While a district court must consider the § 3553(a)

factors and explain its sentence, it need not explicitly reference

§ 3553 or discuss every factor on the record.     United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).    This is particularly

the case when the court imposes a sentence within the applicable

guideline range.   Id.   Moreover, a district court’s consideration

of pertinent factors may be implicit in its ultimate ruling.    See

United States v. Johnson, 138 F.3d 115, 119 (4th Cir. 1998); United

States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).

          A district court’s explanation must be elaborate enough

to allow us to effectively review the reasonableness of a sentence.

Montes-Pineda, 445 F.3d at 380.     The district court’s statements

should provide some indication that it considered the § 3553(a)

factors and the potentially meritorious arguments raised by both

parties at sentencing.     Id.   In determining whether a district

court considered the factors and whether it did so properly, we do

not evaluate the court’s statements in a vacuum but consider the

context surrounding those statements.    Id. at 381.

           At sentencing, Ruiz-Diaz requested a prison sentence

below his advisory range; a recommendation for designation either

at Butner in North Carolina or near Houston, Texas; and that no

fine be imposed.   He argued his case was distinguishable from many

other illegal entry cases because of the political and living

conditions in his native country and the fact that he did not have


                                 - 3 -
an opportunity to take part in the fast-track program available in

other districts.     He noted there was a civil war in his country

when he was a youth and he lived in a one-room hut with no

electricity. He requested that the district court take these facts

and circumstances into account when arriving at a just and fair

sentence.    The Government contended that neither the disparity

resulting   from   the   fast-track   program   nor   any   other   factors

distinguished Ruiz-Diaz’s case from other illegal reentry cases or

provided a basis for a sentence below the advisory guideline range.

            The district court granted Ruiz-Diaz’s requests for a

placement recommendation and that no fine be imposed and sentenced

him at the low end of his advisory guideline range.             While the

court did not explicitly reference § 3553 or its factors at

sentencing, the court indicated in its written statement of reasons

that it found no reason to depart from the range.       On appeal, Ruiz-

Diaz notes the district court failed to discuss the two main

factors he identified in support of a sentence below his advisory

range, namely, the much lower sentences that fast-track defendants

were receiving and his own personal history and circumstances, or

to provide any reasons for the sentence.        Thus, he contends it was

unreasonable both in its length and the manner it was imposed.

            We conclude Ruiz-Diaz has failed to rebut the presumption

that his sentence is reasonable when measured against § 3553(a)

factors. As we have recently ruled, sentencing disparities between


                                 - 4 -
those defendants receiving and those not receiving fast-track

downward departures are “warranted” as a matter of law and do not

justify imposition of a below-guidelines variance sentence. United

States v. Perez-Pena, 453 F.3d 236, 243, 245 (4th Cir. 2006).

Moreover, “[t]he reentry of an ex-felon is a serious offense for

which Congress has seen fit to impose a statutory maximum sentence

of 20 years,” Montes-Pineda, 445 F.3d at 379, and Ruiz-Diaz has not

shown that his history and characteristics made him “significantly

more deserving of a lower sentence than the typical defendant whose

illegal reentry crime produced the [forty-six to fifty-seven month]

guideline range.”      Perez-Pena, 453 F.3d at 245.

            We further conclude the district court’s failure to

reference § 3553 or explicitly state its reasoning at sentencing

did not render the sentence unreasonable in this case.                   It is

evident from a review of the record and the court’s ultimate

sentence that it considered pertinent factors and the potentially

meritorious      arguments   raised    by     both   parties   at   sentencing.

Moreover, the court’s statements at sentencing and in its written

statement of reasons were elaborate enough for us to effectively

review the reasonableness of Ruiz-Diaz’s sentence.

            Accordingly,     we   affirm       Ruiz-Diaz’s     conviction   and

sentence.   We    dispense with   oral      argument    because the facts and




                                      - 5 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         AFFIRMED




                              - 6 -